UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No. 2) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 ADVOCAT INC. (Name of Registrant as Specified in Its Charter) BRISTOL INVESTMENT FUND, LTD. BRISTOL CAPITAL ADVISORS, LLC PAUL KESSLER RICHARD MCKILLIGAN (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: ANNUAL MEETING OF SHAREHOLDERS OF ADVOCAT INC. May 29, 2009 PRELIMINARY PROXY STATEMENT SUBJECT TO COMPLETION DATED MAY 12, 2009 DEFINITIVE PROXY STATEMENT INTENDED TO BE RELEASED TO SHAREHOLDERS ON OR ABOUT MAY , 2009 To Our Fellow Advocat Inc. Shareholders: This proxy statement and the enclosed GOLD proxy card are being furnished to shareholders of Advocat Inc. (“Advocat” or the “Company”) in connection with the solicitation of proxies by, Bristol Investment Fund, Ltd. (“Bristol”) (“we” or the “Shareholder”), to be used at the 2009 annual meeting of shareholders of Advocat, including any adjournments or postponements thereof and any meeting held in lieu thereof (the “2009 Annual Meeting”).The 2009 Annual Meeting is scheduled to be held at 9:00 a.m. (Central Daylight Time) on May 29, 2009, at the Company’s offices, 1621 Galleria Boulevard, Brentwood, Tennessee 37027.This proxy statement and the GOLD proxy card are first being furnished to shareholders on or about May , 2009. THIS SOLICITATION IS BEING MADE BY THE SHAREHOLDER AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”). We are soliciting your proxy for the 2009 Annual Meeting in support of the following proposals: 1. To elect two nominees, Paul Kessler and Richard McKilligan (together, our “Nominees”), to the Board to serve as directors; and 2. To conduct such other business as may properly arise during the meeting. If we determine that either of our Nominees is unable or otherwise unavailable to serve as a director, we may seek to replace such Nominee with a substitute nominee to the extent this is not prohibited under the Company’s Bylaws (the “Bylaws”) or applicable law.In the case that we substitute a nominee, we will file and deliver supplemental proxy materials, including a revised proxy card, disclosing the information relating to any substitute nominee that is required to be disclosed in solicitations for proxies for election of directors pursuant to Section 14 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Only in such case will the Shares represented by the enclosed GOLD proxy card be voted for substitute nominee(s). Advocat has disclosed that the record date for determining shareholders entitled to notice of and to vote at the 2009 Annual Meeting is April 15, 2009 (the “Record Date”).Shareholders of record at the close of business on the Record Date will be entitled to vote at the 2009 Annual Meeting.According to Advocat’s proxy statement for the 2009 Annual Meeting, as of the Record Date, there were 5,670,987 shares of common stock, $0.01 par value per share (the “Shares”), outstanding and entitled to vote at the 2009 Annual Meeting.As of May 12, 2009, Bristol was the beneficial owner of an aggregate of 422,540 Shares, which represents approximately 7.44% of the Shares outstanding.Bristol intends to vote all of its Shares which it is entitled to vote FOR the election of its Nominees. BRISTOL URGES YOU TO VOTE YOUR GOLD PROXY CARD FOR OUR NOMINEES. WE URGE YOU NOT TO SIGN ANY PROXY CARD SENT TO YOU BY THE COMPANY.IF YOU HAVE ALREADY DONE SO, YOU MAY REVOKE YOUR PREVIOUSLY SIGNED PROXY BY DELIVERING A LATER-DATED GOLD PROXY CARD IN THE ENCLOSED POSTAGE-PAID ENVELOPE, OR BY DELIVERING A WRITTEN NOTICE OF REVOCATION TO BRISTOL OR TO THE SECRETARY OF THE COMPANY. IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING This Proxy Statement and our GOLD proxy card are available at www.com. HOLDERS OF SHARES AS OF THE RECORD DATE ARE URGED TO SUBMIT A GOLD PROXY CARD EVEN IF YOUR SHARES ARE SOLD AFTER THE RECORD DATE. IF YOU
